14‐4101‐cv 
Pasternack v. Lab. Corp. 

                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 

                                                                          

                                         August Term 2014  

           (Argued:          June 2, 2015                     Decided:    October 6, 2016) 

                                      Docket No. 14‐4101‐cv 
                                                                          

                          DOCTOR FRED L. PASTERNACK,  
                                        
                                          Plaintiff‐Appellant, 
                                           
                                      v. 
                                        
          LABORATORY CORPORATION OF AMERICA HOLDINGS, AKA LABCORP, 
                              CHOICEPOINT, INC., 
 
                                                          Defendants‐Appellees. 
                                                       
                                                       
                  ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                      FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                          
                                                       

Before: 
                            WESLEY, HALL, and CHIN, Circuit Judges. 
                                       ______                     

                Appeal from a judgment of the United States District Court for the 

Southern District of New York (Gardephe, J.) dismissing plaintiff‐appellantʹs 
claims against drug testing companies for purportedly mishandling a random 

drug test.  On November 17, 2015, we certified two questions to the New York 

Court of Appeals.  Based on the Court of Appealsʹ response, we affirm the 

judgment of the district court. 

             AFFIRMED. 
                                                               

                                   CYNTHIA S. ARATO (Daniel J. OʹNeill, on the brief), 
                                        Shapiro, Arato & Isserles LLP, New York, 
                                        New York, for Plaintiff‐Appellant. 
                                    
                                   ROBERT I. STEINER (Sean R. Flanagan, on the brief), 
                                        Kelley Drye & Warren, LLP, New York, 
                                        New York, for Defendant‐Appellee Laboratory 
                                        Corporation of America Holdings. 
                                    
                                   FREDERICK T. SMITH, Seyfarth Shaw LLP, Atlanta, 
                                        Georgia, for Defendant‐Appellee LexisNexis 
                                        Occupational Health Solutions Inc. (formerly 
                                        ChoicePoint, Inc.). 
                                                              

PER CURIAM: 

             This appeal challenges a judgment of the United States District 

Court for the Southern District of New York (Gardephe, J.) dismissing plaintiff‐

appellant Fred Pasternackʹs claims against defendants‐appellees Laboratory 

Corporation of America Holdings (ʺLabCorpʺ) and ChoicePoint, Inc. 




                                             ‐ 2 ‐ 
(ʺChoicePointʺ), drug testing companies, for purportedly mishandling a random 

drug test.   

                On November 17, 2015, we certified two questions to the New York 

Court of Appeals pursuant to Second Circuit Local Rule 27.2 and New York 

Codes, Rules, and Regulations Title 22, § 500.27(a):   First, whether drug testing 

regulations and guidelines promulgated by the Federal Aviation Administration 

(ʺFAAʺ) and Department of Transportation (ʺDOTʺ) create a duty of care for drug 

testing laboratories and program administrators under New York negligence 

law; and second, whether a plaintiff may establish the reliance element of a fraud 

claim under New York law by showing that a third party relied on a defendantʹs 

false statements resulting in injury to the plaintiff.  See Pasternack v. Lab. Corp. of 

Am. Holdings, 807 F.3d 14 (2d Cir. 2015).  The Court of Appeals has now 

answered those questions, see Pasternack v. Lab. Corp. of Am. Holdings, 27 N.Y.3d 

817 (2016), and, therefore, we now consider the district courtʹs dismissal of 

Pasternackʹs complaint in light of the clarification in New York law.  We assume 

the partiesʹ familiarity with the facts and record of prior proceedings, which we 

reference only as necessary to explain our decision to affirm.   




                                          ‐ 3 ‐ 
              In an opinion filed June 30, 2016, the Court of Appeals answered 

both of our certified questions in the negative.  Pasternack, 27 N.Y.3d at 826‐27, 

828‐29.  It held that (1) ʺregulations and guidelines that are ministerial in nature 

and do not implicate the scientific integrity of the testing process do not create a 

duty of care for drug testing laboratories and program administrators under 

New York negligence law,ʺ id. at 826‐27, and (2) a plaintiff may not establish the 

reliance element of a fraud claim under New York law by showing that a third 

party relied on the defendantʹs false statements, id. at 828‐29.  Pasternack moved 

for reargument but the Court of Appeals denied the motion on September 20, 

2016.  Pasternack v. Lab. Corp. of Am. Holdings, No. 2016‐834, 2016 WL 5001229, at 

*1 (N.Y. Sept. 20, 2016).   

              As New York law governs the substantive issues of liability in this 

case, the Court of Appealsʹ authoritative rulings on New York law defeat 

Pasternackʹs claims that (1) LabCorp and ChoicePoint breached a duty to him by 

failing to comply with FAA and DOT regulations and guidelines, and (2) 

LabCorp made false statements to federal investigators and those investigators 

relied on those fraudulent statements resulting in injury to Pasternack. 

              Accordingly, the judgment of the district court is affirmed. 




                                         ‐ 4 ‐